Citation Nr: 1539707	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-18 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder, to include as due to a left knee disorder, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to March 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision that, inter alia, reopened but denied the Veteran's service connection claims for left and right knee disorders because new and material evidence had not been received.  In December 2011, the Veteran filed a notice of disagreement (NOD) only as to these claims.  In July 2013, the Regional Office (RO) issued a supplemental statement of the case (SOC), and later that same month the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  Subsequently, the RO issued supplemental SOCs (SSOC) in April 2014 and November 2014.

In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

Although, as indicated above, the RO reopened the previously denied claim,  regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the favorable decision on the request to reopen-the Board has characterized the appeal as encompassing both matters set forth on the title page.

The Board notes that the Veteran's service connection claims have been recharacterized as claims for left and right knee disorders, as the competent, medical evidence of record shows multiple knee diagnoses, including osteoarthritis.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a veteran may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The reopened claims of entitlement to service connection for left and right knee disorders are addressed in the REMAND portion of the decision below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In a final decision decided and issued in July 2010, the AOJ denied service connection for left knee congenital laxity and for right knee congenital laxity.

3.  Evidence added to the record since the final July 2010 denial is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for left and right knee disorders.


CONCLUSIONS OF LAW

1.  The July 2010 rating decision that denied the Veteran's claim of entitlement to service connection for left and right knee disorders is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2015)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for left knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for left and right knee disorders is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Historically, the Veteran's claims for left and right knee disorders were previously denied in 1979, 2009, and 2010.  In February 1979, the AOJ denied the Veteran's claims for service connection for congenital laxity of both knees in collateral ligaments and patella, as laxity of both knees was found to be a constitutional abnormality, not a disability.  In February 2009, the AOJ declined to reopen the Veteran's claims for service connection for congenital laxity of the left and right knees because it determined that no new and material evidence had been received.  Most recently, in July 2010, the AOJ reopened the Veteran's right and left knee service connection claims but ultimately denied service connection because there was no evidence to show that the Veteran's congenital laxity of the knees was incurred in or aggravated by service and because no causal connection was shown between the Veteran's osteoarthritis of the knees and service.  The relevant evidence of record considered for these denials includes of the Veteran's lay statements, a January 1979 VA examination report, service treatment records, and VA medical records dating to May 2010.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

On August 4, 2010, the Veteran was advised of the decision and his appellate rights.  However, although the Veteran filed a claim to reopen in November 2010, he did not initiate an appeal of the AOJ's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2015).  As a result, the AOJ's decision became final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2015)].  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the July 2010 rating decision includes a March 2014 VA examination report, new VA treatment records dating to April 2014, and new statements from the Veteran.  The Board finds that the evidence received since the July 2010 decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating such claim.

In this regard, the AOJ previously denied the Veteran's claims for service connection for left and right knee disorders on the basis that there was no evidence showing a causal connection between his osteoarthritis and his military service.  Evidence received since the July 2010 rating decision includes, most pertinently, lay statements by the Veteran alleging that he has experienced bilateral knee pain since his knee injuries in service.  See March 2014 VA examination report, June 2015 Hearing Transcript, p. 12, 14.  These statements of continued symptomatology by the Veteran are new and they relate to unestablished facts necessary to substantiate the claims for service connection for left and right knee disorders-namely, the issue of a causal connection to service.  Accordingly, the claims for service connection for left and right knee disorders are reopened.


ORDER

1.  New and material evidence having been received, the claim of entitlement to service connection for a left knee disorder is reopened, and the appeal is granted to this extent only.

2.  New and material evidence having been received, the claim of entitlement to service connection for a right knee disorder is reopened, and the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran seeks service connection for left and right knee disorders, on a direct basis.  Additionally, the Veteran has alleged that his right knee disorder is secondary to his left knee disorder. 

In March 2014, the Veteran was afforded a VA examination to assess the nature and etiology of this condition.  The Veteran reported bilateral knee pain since his in-service knee injuries.  Upon interview and examination of the Veteran, the examiner diagnosed him with chondromalacia patellae and tendinopathy of both knees, further noting that the Veteran had been "diagnosed with mild degenerative changes [also described as chondromalacia] of both knees and patellofemoral syndrome of both knees."  Later in the report, however, the examiner noted that diagnostic testing of the Veteran's knees did not reveal any degenerative or traumatic arthritis of the knees.  Thus, the examiner found that the Veteran's "current knee conditions are not incurred in or caused by treatment in service on June-July 1977 for the left knee and October-November 1977 for the right knee.  The Veteran's bilateral knees conditions are most likely related to multiple post-military injuries, genetic disposition, and age related degeneration.  The Veteran's left knee injury was a superficial laceration & contusion.  The Veteran's right knee injury appears to have been self-limiting and resolved without documented sequelae.  The veteran had a normal bilateral lower extremities examination annotated on his discharge physical upon separation from the USMC in 1978 and the 1979 VA examination note normal examination with the exception of congenital laxity of the bilateral knee which clearly indicates lack of chronicity."

The Board, however, finds the March 2014 VA opinion to be inadequate.  The examination report appears to contain an internal inconsistency as there is evidence of record showing the Veteran's diagnoses of osteoarthritis of the knees, yet the examiner determined without explanation that diagnostic testing of the Veteran's knees showed no degenerative or traumatic arthritis of the knees.  Additionally, the report does not address the Veteran's contentions that his right knee disorder is secondary to his left knee disorder.

Additionally, the March 2014 VA opinion inadequately addresses the issue of whether the Veteran has a congenital knee disorder.  Congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c).  Nonetheless, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted based on aggravation.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01- 85 (March 5, 1985).  The VA General Counsel's opinion also notes that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental "defect," on the other hand, because of 38 C.F.R. § 3.303(c) , may not be service-connected although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service. VAOPGCPREC 82-90.

Accordingly, remand is warranted to obtain a thorough addendum opinion to determine the nature and etiology of the Veteran's claimed left and right knee disorders, addressing the issues of direct and secondary service connection and whether the Veteran has a congenital defect or disease.

Finally, given the time that will pass during the processing of this remand, updated VA treatment records from August 2014 to the present should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from August 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all records and/or responses received from each contacted entity have been associated with the claims file arrange for the medical provider who provided the March 2014 VA opinion to provide an addendum opinion concerning the etiology of his left and right knee disorders.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an opinion from another appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo another VA examination if deemed medically necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file,(to include a complete copy of this REMAND), must be made available to the designated individual, and the addendum opinion/ examination report should include discussion of the Veteran's documented history and lay assertions.

The examiner is asked to furnish an opinion with respect to the following questions:

(A) Identify all congenital conditions of the Veteran's left and right knees, to include congenital laxity.  

(i) For any left or right knee condition that is congenital, determine whether the condition is a disease or a defect.  For VA compensation purposes, the term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature. See VAOPGCPREC 82-90 (July 18, 1990).

(ii) If a left or right knee condition is determined to be a congenital disease (not a defect), determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the condition was permanently aggravated (worsened) by the Veteran's active military service.

(iii) If a left or right knee condition is determined to be a congenital defect (not a disease), determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran suffered a superimposed injury or disease to the left or right knee, respectively, in service which resulted in additional disability.

(B) For all current left or right knee conditions which are not congenital, identify all current disabilities of the Veteran's left and right knees, to include osteoarthritis, chondromalacia, patella femoral syndrome, and tendinopathy.

(i) For each currently diagnosed left or right knee disability, determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service. 

(ii) If arthritis or any other degenerative condition of the left or right is diagnosed, determine whether such disability was at least as likely as not manifested to a compensable degree within one year of the Veteran's discharge from service in March 1978 (i.e., by March 1979), and if so, describe the manifestations.

(C) If, and only if, the Veteran is diagnosed with a current left knee disability attributable to his active duty service, the examiner should determine whether it is at least as likely as not that any current right knee disability disorder is caused OR aggravated by any current left knee disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner must answer both questions concerning causation and aggravation.  The examiner should provide a detailed supporting rationale for the opinion expressed.

In offering any opinion, the examiner should consider the full evidence of record, to include the lay statements of record from the Veteran and post-service medical treatment.  All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


